Citation Nr: 1226886	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-42 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant contends that he served with a guerilla unit from 1942 to 1945 and in the Commonwealth Army of the Philippines from August 1945 to October 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The RO determined that the Appellant had no legal entitlement to a one-time payment from the FVECF because he had no qualifying service. 

In June 2012, the Appellant testified via Videoconference from the Manila RO before the undersigned, who conducted the Videoconference from Washington, DC.  The hearing was attended by a translator and was observed by CP, a child of the Appellant.


FINDINGS OF FACT

1.  The Appellant has not submitted any document which verifies his military service which was issued by a United States service department.  

2.  The National Personnel Records Center has determined that the Appellant did not serve as a member of the Philippine Commonwealth Army, or the recognized guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the FVECF are not met.  38 U.S.C.A. § 107 Note (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The American Recovery and Reinvestment Act of 2009 (the Act) established a one-time benefit for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund (FVECF).  American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments from the FVECF are limited to eligible persons who submitted an application for payment within the specified time limit.  Timeliness of the application for payment from the FVECF is not at issue in this case.  The Appellant contends that his military service does meet the criteria for eligibility for a payment from the FVECF.  

Section 1002(d) of the Act defines the term "eligible person" as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, including the recognized guerrilla forces, while such forces were in the service of the Armed Forces of the United States.   Eligibility may also be established based on service in the Philippine Scouts.  However, the Appellant does not contend that he served in the Philippine Scouts, and that portion of the definition of a person eligible for FVECF payment need not be discussed further.  

To establish entitlement to FVECF payment, VA may accept documents submitted by a claimant as evidence of qualifying service, without verification from the appropriate service department, if the documents were issued by a U.S. service department, contain the needed information, and in VA's opinion are genuine and contain accurate information.  38 C.F.R. § 3.203(a) (2011); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

In his April 2009 statement in support of the claim for a payment from the FVECF, the Appellant stated he served in the Commonwealth Army of the Philippines from August 18, 1945 to October 31, 1945.  The Appellant did not indicate that he had recognized guerrilla service.  In support of the claim for FVECF payment, the Appellant submitted several documents.  One was a document from the Army of the Philippines dated in October 1945.  That document reflects that the Appellant was "[p]hy[sically] unfit."  The Appellant also submitted a 1994 document from the Armed Forces of the Philippines which reflects that the Appellant received military pay for service from August 18, 1945 to October 31, 1945.  The Appellant also submitted a documented titled "Special Orders Number 193" which includes the Appellant's name was among those listed as having reported for camp in August 1945.  The name of the issuing authority for this document is not clear, but it does not appear that this document was issued by a U.S. service department.  None of the other documents submitted by the Appellant appears to have been issued by a U.S. service department, and VA has not accepted his documents as evidence of qualifying service.  

Where, as in this case, the evidence of service does not meet the requirements for establishing qualifying service, VA must request verification of service from the appropriate U.S. service department.  38 C.F.R. § 3.203(c); see Soria, 118 F.3d at 749; see also Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the regulation requires verification from the service department whenever a claimant lacks the kind of official evidence specified in § 3.203(a)).  

In October 2009, the Manila VA RO requested that the National Personnel Records Center (NPRC) determine whether there was an official record that the Appellant had active service which would qualify him for payment from the FVECF.  The Manila RO noted in the request that the Appellant was not listed on the Reconstructed Recognized Guerilla Roster maintained by the VARO.  In November 1945, the NPRC responded that the Appellant had no service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces.

The Appellant disagreed, indicating that his records may have been burned in the 1973 fire at NPRC.  The Veteran then submitted a document from the Philippines Veterans Affairs Office (PVAO) showing that he has received a pension since 1994 as a Veteran of the Philippine Revolution/World War II who had guerilla service beginning in November 1942.  The Appellant also showed that his name is included on the list of veterans certified by the PVAO as entitled to shares of the Philippine Veterans Bank.  

After the Appellant submitted these items, the Manila RO again asked the NPRC to determine whether the Appellant had service which would qualify as in the service of the United States Armed Forces.  The RO provided NPRC with a list of the documents submitted by the Appellant and a copy of each of the documents submitted by the Appellant.  The RO accurately set forth the identifying information and dates of service provided by the Appellant in the request.  The VARO asked NPRC to determine whether the additional information warranted a change in the prior negative certification.  In December 2011, the NPRC again determined that the Appellant had no service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces.

In a June 2012 videoconference Board hearing, the Appellant testified that he served with "the guerillas" from 1942 to 1945.  He testified that he "later on" went to the Philippine Army after his guerrilla service.  He testified that he first started serving after being recruited by a local farjado, but later signed a list carried by American soldiers and was given an ID.  The Appellant stated that he had no other evidence or documents regarding his guerilla service.  The appellant did not provide any pertinent information that had not already been presented to the NPRC for verification of his service.

The NPRC has reviewed the documents and identifying information submitted by the Appellant, and has determined that the Appellant did not have service in the organized military forces of the Government of the Commonwealth of the Philippines, including the recognized guerrilla forces, while such forces were in the service of the Armed Forces of the United States.  Under § 3.203, service department findings are binding on VA for purposes of establishing qualifying service.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("[t]herefore, VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.").  The Board agrees with the RO's determination that the Appellant did not have qualifying service within the definition of a person eligible for payment from the FVECF.  

In this case, VA properly requested verification of the Appellant's service from NPRC.  When the Appellant submitted additional documents after the first negative certification, the RO properly assisted the Appellant by submitting the additional information to NPRC and requesting reverification.  Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  No further attempt to verify the Appellant's service after the second request to NPRC is required because no new relevant evidence was submitted subsequent to the NPRC's second response.  See Capellan, supra (noting that the duty to assist requires further verification from the service department subsequent to the submission of additional relevant evidence).  

The Board concludes that the Appellant does not qualify for a one-time payment from the FVECF, because he does not have service recognized as service for the United States.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Appellant's service does not meet the criteria described, the Appellant does not meet the basic eligibility requirements for a one-time payment from the FVECF, and the claim must be denied based upon a lack of entitlement under the law. 

The Board notes that VA has complied with its notification and assistance duties in connection with this appeal.  The appellant was notified in an October 2011 correspondence of the information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2011).  The Board points out that, in any event, he clearly is aware of what is needed to substantiate his claim, as he has provided information concerning his alleged service and service dates.

With respect to the duty to assist, VA has attempted to verify whether the appellant had the requisite service, using the information and documents provided by the appellant.  The Board has reviewed the file and the testimony and statements of the 


appellant, and finds that there is no further assistance required by VA which would aid in substantiating his claim.

ORDER

The appeal for a one-time payment from the FVECF is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


